Motion by respondent to dismiss appeal denied. Cross motion by appellant to appeal as a poor person, granted. The appeal will be heard on a typewritten record and on appellant’s typewritten brief. Appellant is directed to file one copy of the typewritten record and six copies of her typewritten brief and to serve one copy of each on respondent. Robert H. Freilieh, Esq., having consented to serve without compensation, is hereby assigned as counsel for appellant to prosecute the appeal. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.